


Exhibit 10.25

 

AMENDMENT

TO

EMPLOYMENT AGREEMENT

 

This is an Amendment to the Employment Agreement originally effective as of
December 26, 2007 between TEXAS ROADHOUSE, INC., a Delaware corporation (the
“Company”) and W. KENT TAYLOR (“Executive”), which Amendment shall be effective
as of January 1, 2009.

 

Recital

 

A.                                   The Company and the Executive entered into
an employment agreement dated December 26, 2007 (the “Employment Agreement”)
providing for the employment of the Executive by the Company for a period and
upon the other terms and conditions therein stated.

 

B.                                     The Company and the Executive now
mutually desire to amend the Employment Agreement to ensure that it complies
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the final Treasury Regulations promulgated thereunder.

 

C.                                     The parties intend that except as
expressly amended by this Amendment to the Employment Agreement, the Employment
Agreement shall remain in full force and effect.  Further, this Amendment shall
form a part of the Employment Agreement for all purposes and the Employment
Agreement and this Amendment shall be read together.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the sufficiency of which is specifically acknowledged by the Company
and the Executive, it is agreed as follows:

 

Amendment

 

1.                                       Section 4(b)(i) is amended to read as
follows:

 

The level of achievement of the objectives each fiscal quarter and the amount
payable as Incentive Bonus shall be determined in good faith by the Compensation
Committee.  Any Incentive Bonus earned for a fiscal quarter shall be paid to
Executive on or before the 74th day following the last day of such fiscal
quarter.

 

2.                                       Section 4(d) is amended to read as
follows:

 

Expenses. While Executive is employed by the Company during the Term, the
Company shall reimburse Executive for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by him in the performance
of his duties and responsibilities hereunder, subject to the Company’s normal
policies and procedures for expense verification and documentation.  Any
reimbursements

 

--------------------------------------------------------------------------------


 

made under this Section 4(d) will be paid on or before the last day of the
Executive’s taxable year following the taxable year in which the expense is
incurred.

 

3.                                     Section 9(b) is amended to read as
follows:

 

(b)                                 The date upon which Executive’s termination
of employment with the Company occurs shall be the “Termination Date.”

 

Provided that, for purposes of the timing of payments triggered by the
Termination Date under Section 10, the Termination Date shall not be considered
to have occurred until the date the Executive and the Company reasonably
anticipate that (i) Executive will not perform any further services for the
Company or any other entity considered a single employer with the Company under
Section 414(b) or (c) of the Internal Revenue Code (but substituting 50% for 80%
in the application thereof) (the “Employer Group”), or (ii) the level of bona
fide services Employee will perform for the Employer Group after that date will
permanently decrease to less than 20% of the average level of bona fide services
performed over the previous 36 months (or if shorter over the duration of
service).   For this purpose, service performed as an employee or as an
independent contractor is counted, except that service as a member of the board
of directors of an Employer Group entity is not counted unless termination
benefits under this Employment Agreement are aggregated with benefits under any
other Employer Group plan or agreement in which Executive also participates as a
director.  Executive will not be treated as having a termination of his or her
employment while he or she is on military leave, sick leave or other bona fide
leave of absence if the leave does not exceed six months or, if longer, the
period during which Executive has a reemployment right under statute or
contract.  If a bona fide leave of absence extends beyond six months,
Executive’s employment will be considered to terminate on the first day after
the end of such six month period, or on the day after Executive’s statutory or
contractual reemployment right lapses, if later.  The Company will determine
when Executive’s Termination Date occurs based on all relevant facts and
circumstances, in accordance with Treasury Regulation Section 1.409A-1(h).

 

4.                                     Section 10(b)(iii) is amended to read as
follows:

 

a crisp $100 bill from the Board, paid within 30 days following the Termination
Date.

 

5.                                     The first paragraph of Section 10(c) is
amended to read as follows:

 

(c)                                  If Executive’s employment is terminated by
the Company without Cause following a Change in Control as defined in this
Agreement and before the end of the Term of this Agreement, or if the
Executive’s employment is terminated by the Executive for Good Reason following
a Change in Control and before the

 

--------------------------------------------------------------------------------


 

end of the Term, then the Company shall pay to Executive, subject to Executive’s
compliance with Section 10(h) of this Agreement, an amount equal to his then
current base salary and incentive bonus through the end of Term of the
Agreement, paid in the same periodic installments in accordance with the
Company’s regular payroll practices, but in no event will the Company pay the
Executive less than one year of his current base salary and incentive bonus.

 

6.                                       Section 10(c)(ii) is amended to read as
follows:

 

(ii)                                   A termination by Executive for “Good
Reason” shall mean a termination based on:

 

(A)                              the assignment to Executive of a different
title or job responsibilities that result in a substantial decrease in the level
of responsibility from those in effect immediately prior to the Change of
Control;

 

(B)                                a reduction by the Company or the surviving
company in Executive’s base pay as in effect immediately prior to the Change of
Control;

 

(C)                                a significant reduction by the Company or the
surviving company in total benefits available to Executive under cash incentive,
stock incentive and other employee benefit plans after the Change of Control
compared to the total package of such benefits as in effect prior to the Change
of Control;

 

(D)                               the requirement by the Company or the
surviving company that Executive be based more than 50 miles from where
Executive’s office is located immediately prior to the Change of Control, except
for required travel on company business to an extent substantially consistent
with the business travel obligations which Executive undertook on behalf of the
Company prior to the Change of Control; or

 

(E)                               the failure by the Company to obtain from any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company (“Successor”) the assent to this Agreement contemplated by
Section 13(g) hereof;

 

which is not cured within 30 days after Executive has delivered written notice
of such condition to the Employer.  In each case, Executive must give the
Company notice of the condition within 90 days of the initial existence of the
condition, and the separation from service must occur within a period of time
not to exceed two years (or such shorter period as

 

--------------------------------------------------------------------------------


 

provided herein) following the initial existence of one or more of the
conditions set forth above, or any termination will not be considered to be for
Good Reason.

 

7.                                     Section 10(h) is amended to add the
following sentence at the end thereof:

 

Executive must execute and deliver such release to the Company on the date set
by the Company, which shall be no later than 60 days following Executive’s
Termination Date, and the release will be delivered by the Company to the
Executive at least 21 days before the deadline set for its return.

 

8.                                     Section 13 is amended to add the
following new subsection (m) at the end thereof:

 

(m)                               Six Month Delay.  Notwithstanding anything
herein to the contrary, if the Executive is a “specified employee” within the
meaning of Treasury Regulation Section 1.409A-1(i) (or any successor thereto) on
his Termination Date, any payments hereunder that are triggered by termination
of employment and which are not exempt as separation pay under Treasury
Regulation Section 1.409A-1(b)(9) or as short-term deferral pay, shall not begin
to be paid until six months after his  Termination Date, and at that time, the
Executive will receive in one lump sum payment of all the payments that would
have otherwise been paid to the Executive during the first six months following
the Executive’s Termination Date.  The Company shall determine, consistent with
any guidance issued under Code Section 409A, the portion of payments that are
required to be delayed, if any.

 

9.                                        Section 13 is amended to add the
following new subsection (n) at the end thereof:

 

(n)                                 409A Compliance. The Executive and the
Company agree and confirm that this Employment Agreement is intended by both
parties to provide for compensation that is exempt from Code Section 409A as
separation pay (up to the Code Section 409A limit) or as a short-term deferral,
and to be compliant with Code Section 409A with respect to additional severance
compensation and bonus compensation. This Agreement shall be interpreted,
construed, and administered in accordance with this agreed intent, provided that
the Company does not promise or warrant any tax treatment of compensation
hereunder.  Executive is responsible for obtaining advice regarding all
questions to federal, state, or local income, estate, payroll, or other tax
consequences arising from participation herein.  This Agreement shall not be
amended or terminated in a manner that would accelerate or delay payment of
severance pay or bonus pay except as permitted under Treasury Regulations under
Code Section 409A.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the Effective Date but actually on the date(s) stated below.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

 

By:

/s/ Gerard J. Hart

 

Gerard J. Hart, President and Chief Executive Officer

 

 

 

Date:

December 31, 2008

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ W. Kent Taylor

 

W. Kent Taylor

 

 

 

Date:

December 24, 2008

 

--------------------------------------------------------------------------------
